Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office Action is in response to the amendments filed on 02/04/2021.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert M. Bain on 09/03/2021.

	The application has been amended based on the amendment filed by the applicant dated on 02/04/2021 as follows: 

In the Claims:
Amended the claims as follows (Examiner notes: claims not listed below remain unchanged from the amendment dated 02/04/2021): 

1.	(Currently amended) A method for navigating a focus element for highlighting menu items of a menu bar on a screen by a deflection of an actuation device on a remote control, the method comprising: 
	measuring, by a measuring sensor, a pressure depth, the pressure depth indicating a degree of deflection of the actuation device  when a user applies an actuation force to the actuating device; 
	detecting a first control signal dependent on the degree of deflection of the actuation device; 
	detecting a second control signal dependent on the actuation force with which the actuation device is deflected; and 
	in response to detecting the first control signal, shifting the focus element and menu items relative to each other depending on a comparison of the second control signal and a predetermined condition dependent on a predetermined force; 
	wherein the focus element and menu items are locally shifted relative to each other discretely by one menu item if the comparison of the second control signal and the predetermined condition corresponds to an actuation force greater than the predetermined force; and 


13.	(Currently Amended) The method according to  claim1, wherein the focus element and menu items are shifted relative to each other depending on the degree of deflection of the actuation device if the comparison of the second control signal and the predetermined condition corresponds to an actuation force that is smaller than the predetermined force.

17.	 (Currently amended) The method according to claim 1, wherein: 
	the actuation device is a button on the remote control; 
	dependence of the displacement of the focus element and menu items relative to each other can be changed in terms of time by the comparison of the second control signal and the predetermined condition; 
	the shift of the focus element and menu items relative to each other after expiration of a predetermined length of time occurs dependent on the comparison of the second control signal and the predetermined condition; and 
	the second control signal is derived from the first control signal.

Reasons for allowance 
The following is an examiner’s statement of reasons for allowance:

Independent Claims 1,
The prior arts of record when taken individually or in combination do not expressly teach or render obvious the limitations recited in Claim 1 when taken in the context of the claims as a whole, specific to A method for navigating a focus element for highlighting menu items of a menu bar on a screen by a deflection of an actuation device on a remote control, the method comprising: 
	measuring, by a measuring sensor, a pressure depth, the pressure depth indicating a degree of deflection of the actuation device when a user applies an actuation force to the actuating device; 
	detecting a first control signal dependent on the degree of deflection of the actuation device; 
	detecting a second control signal dependent on an the actuation force with which the actuation device is deflected; and 
	in response to detecting the first control signal, shifting the focus element and menu items relative to each other depending on a comparison of the second control signal and a predetermined condition dependent on a predetermined force; 
	wherein the focus element and menu items are locally shifted relative to each other discretely by one menu item if the comparison of the second control signal and the 
	wherein the focus element and menu items are shifted relative to each other depending on the degree of deflection of the actuation device if the comparison of the second control signal and the predetermined condition corresponds to an actuation force that is smaller than the predetermined force.
	The prior art of record discusses aspects of the claimed invention, however the combination of cited prior art fails to teach all of features claimed. At best the prior arts of record, specifically Higa (US 2016/0179463) discloses a user interface navigation assistance system detecting user input representative of an impending selection of a button of a remote control device associated with a media content processing device while a navigable user interface is being displayed by the media content processing device on a display screen ( see Abstract) and Yoshikawa (US 5,815,139) teaches the method for variable input device which is capable of controlling the cursor movement in correspondence to the direction and amount of tilt of a control button and controlling the speed of the cursor movement in accordance with the force applied to the control button ( see Abstract).
	 In addition, neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent Claim 1 as a whole.
Thus, independent claim 1 is allowed over the prior arts of record. 

Dependent Claims 6-9 and 13-17 :
These claims are dependent upon Claim 1 respectively and are thus allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM "Zee" W SHALU whose telephone number is (571)272-3003.  The examiner can normally be reached on M- F 0800am- 0500pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR B PAULA can be reached on (571)272- 4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/Zelalem "Zee" Shalu/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177